Title: To James Madison from Elijah Russell, 29 November 1802 (Abstract)
From: Russell, Elijah
To: Madison, James


29 November 1802, Concord, New Hampshire. As publisher of “a Republican newspaper,” the American Republican Gazette, which circulates from Concord to Portsmouth and north to Coos, he wishes to print the federal laws. Presumes the propriety of publishing the laws in his paper in preference to their being printed in two newspapers in one town is obvious. John Langdon told him “in June last” that JM and the Republicans had intended to have the laws published in the Republican Ledger at Portsmouth and in his paper, but the order named the New Hampshire Gazette by mistake. Langdon presumed the error would be rectified when the contract expired or at year’s end. Asks JM to order that the contract be given to him, since the Federalist printer “who issues a weekly paper of libels and slanders against the General Administration [is] rewarded by our State Legislature with the appointment of ‘State Printer.’” Patronage would give his paper “a greater weight with the Federalists who boast of the public patronage bestowed on their favorite printer, my inveterate antagonist who is continually and incessantly using all the power of his press to bring Republicanism and all Republicans, especially the present administration, into disrepute with the People,” a goal in which “the Tory party in New Hampshire” has been only too successful.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Russell”). 3 pp.



   
   For an earlier attempt to rectify this mistake, see Woodbury Langdon to JM, 6 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:449 and nn. 2 and 3).


